                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JAMES D. WILLIAMS                                                                       PLAINTIFF

v.                                     Civil No. 4:18-cv-04059

SHERIFF JACKIE RUNION, Miller County,
Arkansas; WARDEN JEFFIE WALKER,
Miller County Detention Center (“MCDC”);
CAPTAIN GOLDEN ADAMS, MCDC;
SERGEANT ALLEN GRIFFEN, MCDC;
LIEUTENANT MILLER, MCDC; and
SERGEANT GUTHERIE, MCDC                                                             DEFENDANTS

                                              ORDER

       Plaintiff James D. Williams proceeds in this action pro se and in forma pauperis pursuant

to 42 U.S.C. § 1983. Currently before the Court is Defendants Runion, Walker, Adams, Griffen,

Miller and Gutherie’s Motion to Compel. (ECF No. 19). Plaintiff has not responded.

       In their motion Defendants state, they first propounded Interrogatories and Requests for

Production of Documents to Plaintiff on July 19, 2018. The discovery included a request for a

medical authorization. Plaintiff did not respond. On September 10, 2018, Defendants attempted

to resolve the discovery dispute in good faith without court intervention and sent correspondence

to Plaintiff requesting his past due discovery responses within ten days to avoid filing a motion to

compel. To date, Plaintiff has not responded to Defendants’ requests.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Here, Plaintiff claims that he

suffered injuries arising from conditions of confinement while he was incarcerated in the Miller

County Detention Center. To properly defend against Plaintiff’s claims, Defendants are entitled

to copies of Plaintiff’s medical records that relate to his alleged injuries and medical condition.


                                                  1 
 
        Accordingly, Defendants’ Motion to Compel (ECF No. 19) is GRANTED. Plaintiff is

DIRECTED to provide Defendants with the required responses to the discovery requests,

including an executed medical authorization, by 5:00 p.m. on Friday, November 16, 2018.

Plaintiff is advised that failure to comply with this Order shall result in the dismissal of this

case.

        IT IS SO ORDERED this 7th day of November 2018.

                                            /s/ Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE


                                             




                                                2 
 
